          Case 1:20-cv-01293-JPC Document 251 Filed 03/26/21 Page 1 of 16

                                                                               New York               Paris
                                                                               Northern California    Madrid
                                                                               Washington DC          Hong Kong
                                                                               São Paulo              Beijing
                                                                               London                 Tokyo




Lawrence Portnoy

Davis Polk & Wardwell LLP       212 450 4874 tel
450 Lexington Avenue            lawrence.portnoy@davispolk.com
New York, NY 10017




March 26, 2021

The Honorable John P. Cronan
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:         In re Luckin Coffee Inc. Securities Litigation, Case No. 20-cv-01293-JPC-JLC

Dear Judge Cronan:

We represent defendant Luckin Coffee Inc. (“Luckin”) in the above-referenced matter. We
submit this letter motion pursuant to Rule 3(B) of the Court’s Individual Rules and Practices
to request a one-week extension of Luckin’s deadline to file, if necessary, its reply brief in
support of its motion to dismiss the Consolidated Amended Complaint (ECF No. 210) from
March 30, 2021 to April 6, 2021.

As this Court is aware (ECF No. 234), on February 5, 2021, Luckin’s Joint Provisional
Liquidators (the “JPLs”) commenced the Chapter 15 Proceeding in Bankruptcy Court. See In
re Luckin Coffee Inc. (In Provisional Liquidation), No. 21-10228 (MG) (Bankr. S.D.N.Y.). On
March 16, 2021, the Bankruptcy Court held a hearing on the Chapter 15 petition and stated,
at the conclusion of the hearing, that it would “enter a written order that recognizes the
Cayman proceeding as a foreign main proceeding.” (Ex. A at 63:16-17.) Recognizing the
Cayman proceeding as a foreign main proceeding would have the effect of automatically
staying litigation against Luckin in the United States, including in this Action. The Bankruptcy
Court, however, reserved judgment on the JPLs’ further relief to stay litigation as to Luckin’s
co-defendants. (Id. at 63:17-19.) On March 22, 2021, two competing versions of a proposed
order were submitted to the Bankruptcy Court. Both versions acknowledge a stay of
litigation against Luckin. However, as of the time of this letter, the Bankruptcy Court has not
entered any order.

Accordingly, in order to conserve the resources of the parties and this Court, Lead Plaintiffs1
and Luckin have conferred and agreed to extend Luckin’s deadline to file, if necessary, its
reply brief in support of its motion to dismiss the Consolidated Amended Complaint from

      1   The Lead Plaintiffs are Sjunde AP-Fonden and Louisiana Sheriffs’ Pension and Relief Fund.
          Case 1:20-cv-01293-JPC Document 251 Filed 03/26/21 Page 2 of 16



March 30, 2021 until April 6, 2021. The Underwriter Defendants2 requested the same
extension to file their reply brief in support of their motion to dismiss yesterday (ECF No.
248).

Extension of this deadline would not affect any other scheduled dates in this action. This is
Luckin’s second request to extend this deadline; on February 19, 2021, the Court granted
Luckin’s first request for an extension. Lead Plaintiffs consent to this request.

In light of the foregoing, Luckin respectfully requests that the Court grant this letter motion to
extend Luckin’s deadline to file its reply brief in support of its motion to dismiss the
Consolidated Amended Complaint.

Respectfully submitted,

/s/ Lawrence Portnoy                        Luckin's request is granted. Luckin shall have until April 6, 2021
                                            to submit its reply brief.
Lawrence Portnoy
                                            SO ORDERED.

Electronic Filing                           Date:   March 26, 2021
                                                    New York, New York _____________________
cc:       All counsel of record (via ECF)                              JOHN P. CRONAN
                                                                       United States District Judge




     The Underwriter Defendants are Credit Suisse Securities (USA) LLC, Morgan Stanley & Co. LLC,
      2

China International Capital Corporation Hong Kong Securities Limited, Haitong International Securities
Company Limited, KeyBanc Capital Markets Inc., and Needham & Company, LLC.


                                                    2
Case
 Case1:20-cv-01293-JPC
      1:20-cv-01293-JPC Document
                         Document249-1
                                  251 Filed
                                       Filed03/26/21
                                             03/26/21 Page
                                                       Page31ofof16
                                                                  14




                      EXHIBIT A
Case
 Case1:20-cv-01293-JPC
      1:20-cv-01293-JPC Document
                         Document249-1
                                  251 Filed
                                       Filed03/26/21
                                             03/26/21 Page
                                                       Page42ofof16
                                                                  14

                                                                       Page 1

1       UNITED STATES BANKRUPTCY COURT

2       SOUTHERN DISTRICT OF NEW YORK

3       Case No. 20-10228

4       - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

5       In the Matter of:

6

7       LUCKIN COFFEE,

8

9                      Debtor.

10      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

11                            United States Bankruptcy Court

12                            One Bowling Green

13                            New York, NY     10004

14

15                            March 16, 2021

16                            10:13 AM

17

18

19

20

21      B E F O R E :

22      HON MARTIN GLENN

23      U.S. BANKRUPTCY JUDGE

24

25      ECRO:       UNKNOWN

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                   516-608-2400
Case
 Case1:20-cv-01293-JPC
      1:20-cv-01293-JPC Document
                         Document249-1
                                  251 Filed
                                       Filed03/26/21
                                             03/26/21 Page
                                                       Page53ofof16
                                                                  14

                                                                       Page 2

1       HEARING re (Doc ## 1 to 8, 10, 13, 21, 22, 24, 25, 27, 29

2       to 33)

3

4       HEARING re Motion of the foreign representative for Chapter

5       15 recognition and final relief.        ECF Docket #3.

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25      Transcribed by:   Sonya Ledanski Hyde

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                      516-608-2400
Case
 Case1:20-cv-01293-JPC
      1:20-cv-01293-JPC Document
                         Document249-1
                                  251 Filed
                                       Filed03/26/21
                                             03/26/21 Page
                                                       Page64ofof16
                                                                  14

                                                                   Page 3

1       A P P E A R A N C E S :

2

3       DLA PIPER LLP

4               Attorneys for Foreign Representative

5               1201 North Market Street

6               Wilmington, DE 19801

7

8       BY:     CRAIG R. MARTIN (TELEPHONICALLY)

9

10      CAMPBELLS

11              Attorneys for Foreign Representative

12              Floor 4, Willow House

13              Cricket Square

14              Grand Cayman KY1-9010

15              Cayman Islands

16

17      BY:     GUY MANNING (TELEPHONICALLY)

18

19      ROLNICK KRAMER SADIGHI LLP

20              Attorneys for Winslow Funds

21              1251 Avenue of the Americas

22              New York, NY 10020

23

24      BY:     LAWRENCE ROLNICK (TELEPHONICALLY)

25

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                     516-608-2400
Case
 Case1:20-cv-01293-JPC
      1:20-cv-01293-JPC Document
                         Document249-1
                                  251 Filed
                                       Filed03/26/21
                                             03/26/21 Page
                                                       Page75ofof16
                                                                  14

                                                                   Page 4

1       DAVIS POLK & WARDWELL LLP

2               Attorneys for the Debtor

3               450 Lexington Avenue

4               New York, NY 10017

5

6       BY:     JONATHAN CHANG (TELEPHONICALLY)

7

8       BROWN RUDNICK LLP

9               Attorneys for

10              7 Times Square

11              New York, NY 10036

12

13      BY:     SIGMUND WISSNER-GROSS (TELEPHONICALLY)

14

15      EISEMAN LEVINE

16              Attorneys for Kimson

17              26 Knolls Drive

18              New Hyde Park, NY, 11040

19

20      BY:     LAURENCE MAY (TELEPHONICALLY)

21

22

23

24

25

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                     516-608-2400
Case
 Case1:20-cv-01293-JPC
      1:20-cv-01293-JPC Document
                         Document249-1
                                  251 Filed
                                       Filed03/26/21
                                             03/26/21 Page
                                                       Page86ofof16
                                                                  14

                                                                   Page 5

1       AFN LAW

2               Attorneys for Lai Ye

3               2022 East Jefferson Street

4               Seattle, WA 98122

5

6       BY:     ANGUS NI (TELEPHONICALLY)

7

8       ALSO APPEARING TELEPHONICALLY:

9       ALEXANDER LAWSON, Insolvency Practitioner

10      MARK XU

11      LILI ROARKE

12      YINI JAO

13      DUSTIN WALLER

14      HUSSAM AL RAJHI

15      DRAGAN JOVANOVIC

16      ALAN HARLING

17      TIFFANY WO

18      SHARAN NIRMUL

19      DEITRICH KNAUTH

20      JOEL LEVITIN

21      WILLIAM COBB

22      RICHARD BODNAR

23      LAWERENCE PORTNOY

24      DAVID JANUSZEWSKI

25      SAMUEL MANN

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                     516-608-2400
Case
 Case1:20-cv-01293-JPC
      1:20-cv-01293-JPC Document
                         Document249-1
                                  251 Filed
                                       Filed03/26/21
                                             03/26/21 Page
                                                       Page97ofof16
                                                                  14

                                                                   Page 6

1       ADAM MINTZ

2       SHEILA RAMESH

3       LAWRENCE FOGELMAN

4       JASON JACOBS

5       SHAWN WEST

6       MATTHEW MOGENSEN

7       DANIEL HOLZMAN

8       TED SMITH

9       NICHOLAS TENGE

10      THOMAS CALIFANO

11      DEREK CHAN

12      TIMOTHY GRAULICH

13      ALEXANDER LAWSON

14      JOANNA MCDONALD

15      THOMAS PITTA

16      NATHAN SHEPS

17      NATASHA TSIOURIS

18      FRED NG

19      ANDREW BEHLMANN

20      KIM DENNISON

21      MICHAEL ETKIN

22      ROBERT MOSKALEWIZA

23      SIGMUND WISSNER-GROSS

24      TIFFANY WONG

25      ON HEI CHAU

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                     516-608-2400
Case
Case 1:20-cv-01293-JPC
     1:20-cv-01293-JPC Document
                       Document 249-1
                                251 Filed
                                      Filed03/26/21
                                            03/26/21 Page
                                                      Page108 of
                                                              of 16
                                                                 14

                                                                  Page 7

1       WILLIAM HAGMANN

2       ERIK STIER

3       STEVEN CHURCH

4       BENJAMIN FINESTONE

5       ELIZABETH TARAILA

6       DAVID ABELYAN

7       EDWARD HABER

8       ERIK STIER

9       MARTIN SCHINDLER

10      JAI CHANDRASEKHAR

11      NICHOLAS GERSH

12      SALVATORE GRAZIANO

13      JOHN RIZIO-HAMILTON

14      JESSICA L. JUSTINA

15      MICHAEL DELLANGELO

16      BRIAN MASUMOTO

17      YICHEN LIU

18

19

20

21

22

23

24

25

                               Veritext Legal Solutions
     212-267-6868                www.veritext.com                     516-608-2400
Case
Case 1:20-cv-01293-JPC
     1:20-cv-01293-JPC Document
                       Document 249-1
                                251 Filed
                                      Filed03/26/21
                                            03/26/21 Page
                                                      Page119 of
                                                              of 16
                                                                 14

                                                                        Page 59

1       action filed in the Cayman Islands where the court there

2       would be faced with the same inquiry.             And so to the extent

3       the Court were to turn its focus on comity, it would be our

4       submission that the appointment order authorizing and asking

5       the JPLs to negotiate a retracting proposal coupled with

6       1521(a)(1) would create an appropriate environment for the

7       Court to enter the type of temporary stay to facilitate

8       restructuring negotiations what we’re talking about.              And as

9       mentioned in our reply papers, we are happy to submit to

10      status reports or status conferences both to the extent that

11      any of the parties that have objected this morning feel

12      we’re not engaging with them, they will have a forum to

13      pursue any additional sufficient protection that might be

14      appropriate.     But it would be my hope that that wouldn’t be

15      necessary.

16                   THE COURT:    Mr. Martin, just confirm for me that

17      none of the pending actions against non-debtors, whether

18      directors and officers, underwriters, accountants, they’re

19      all at the pleading stage, at the motion stage.              None of

20      them have moved to discovery.          Is that correct?

21                   MR. MARTIN:    That’s my understanding, yes.         With

22      the exception of the notices of depositions that may have

23      been sent out in the Adams action down in Louisiana.              But

24      those haven’t been scheduled for a date.              So other than that

25      t--

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                     516-608-2400
Case
 Case1:20-cv-01293-JPC
      1:20-cv-01293-JPC Document
                         Document249-1
                                  251 Filed
                                       Filed03/26/21
                                             03/26/21 Page
                                                       Page12
                                                            10ofof16
                                                                   14

                                                                           Page 60

 1                  THE COURT:    Is plaintiff’s counsel in the Adams

 2      action on the line today?

 3                  MR. MARTIN:    They are not.       That’s the party that

 4      I mentioned --

 5                  THE COURT:    That’s the one where you didn’t give

 6      them -- they weren’t on the service list.

 7                  MR. MARTIN:    Yeah.    We overlooked service.              But I

 8      understand the Cahill firm’s local counsel informed them.                       I

 9      called Mr. --

10                  THE COURT:    That doesn’t satisfy service

11      requirements, Mr. Martin.

12                  MR. MARTIN:    I understand, Your Honor.             I wanted

13      to be up front with you about that though.

14                  THE COURT:    Okay.    You were.         You were.    All

15      right.

16                  MR. MARTIN:    So, Your Honor, that’s my reply to

17      the points made by the objectors.

18                  THE COURT:    Okay.    Mr. Martin, submit an order

19      that grants recognition of the Cayman proceeding as a

20      foreign main proceeding and take under submission the

21      request for relief against non-debtors, as to which I’m not

22      deciding today.    I really haven’t decided the issue yet.

23      I’ll tell you, Mr. Martin, that I am strongly inclined to

24      allow all of those pending state or federal court actions to

25      proceed before -- through the motions stage, through the

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                            516-608-2400
Case
 Case1:20-cv-01293-JPC
      1:20-cv-01293-JPC Document
                         Document249-1
                                  251 Filed
                                       Filed03/26/21
                                             03/26/21 Page
                                                       Page13
                                                            11ofof16
                                                                   14

                                                                        Page 61

 1      pleading stage.      And that’s why I ask whether any of them

 2      are in discovery.      You mentioned that with respect to the

 3      Adams action, there’s been a request for depositions.

 4      Adams’ counsel is not on the line today.

 5                    I think that it would be wise for the JPLs to

 6      reach out to all of the plaintiffs’ counsel to whom they

 7      have not spoken.      They seem to have been successful, at

 8      least in part, in an RSA which you described, a recent

 9      event.      I hope you will -- and I ask that you -- I direct

10      you to file on the docket a status report with an update,

11      including any -- a copy of the RSA if it’s been executed as

12      to which parties have been added to it.              But I’m -- I’m

13      troubled by your request to extend the stay to non-debtors

14      when no such relief has been granted by the Cayman court,

15      and possibly cannot be granted by the Cayman court.              Comity

16      involves respect for the foreign proceedings.              It generally

17      does not involve -- it can, but it generally does not

18      involve granting relief that the foreign court has not

19      granted.      There have been some exceptions, including by I

20      think Judge Chapman with respect to discovery.              So it’s not

21      unprecedented, let me say.       But generally comity would

22      respect the decision or order of the foreign court in which

23      the foreign proceeding is pending.           And that’s not what

24      you’re asking for.

25                    I would also ask -- I would like a supplemental

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                      516-608-2400
Case
 Case1:20-cv-01293-JPC
      1:20-cv-01293-JPC Document
                         Document249-1
                                  251 Filed
                                       Filed03/26/21
                                             03/26/21 Page
                                                       Page14
                                                            12ofof16
                                                                   14

                                                                    Page 62

 1      filing from you.     And I’ll give any of the objectors a

 2      chance to respond.        I want the details on the D&O insurance

 3      policy.     It sounds like it’s a tier of policies.       And when

 4      can you provide that?        Is a week sufficient?

 5                   MR. MARTIN:     Your Honor, I’ll have two comments on

 6      that.     I’ll have to work with the Davis Polk firm on that.

 7      And I believe Mr. Chang said the policies are under PRC law.

 8      So if they’re in Mandarin and not in English and you

 9      actually want to see the policies, I don’t know if they’ve

10      been translated.     If you just want a summary, then --

11                   THE COURT:     Okay.    Here’s what I would ask then.

12      Either do your filing within a week or file a status report

13      as to if they’re in Chinese, about how long it’s going to

14      take to do that.     Okay?

15                   MR. MARTIN:     Okay.    And, Your Honor would like to

16      see the actual text of the policies, or...

17                   THE COURT:     If they’re in Chinese, no.

18                   MR. MARTIN:     Okay.

19                   THE COURT:     I would certainly like a description

20      of the policies.     I’m quite familiar with D&O policies -- in

21      English, not in Chinese -- and self-insured retentions.            And

22      I am very interested and I do want to know whether there’s

23      entity coverage, whether there is priority of payments

24      provision in the policy such that the Ds and Os are paid --

25      you know, their defense costs are reimbursed before any

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                  516-608-2400
Case
 Case1:20-cv-01293-JPC
      1:20-cv-01293-JPC Document
                         Document249-1
                                  251 Filed
                                       Filed03/26/21
                                             03/26/21 Page
                                                       Page15
                                                            13ofof16
                                                                   14

                                                                         Page 63

 1      coverage of the entities.        So I’m familiar with priority of

 2      payment provisions in D&O policies.            I do want to know -- I

 3      wouldn’t go through -- well, let me leave it at that.               Let’s

 4      see what you come up with.        Okay?

 5                   MR. MARTIN:    Yes, Your Honor.          That would be fine.

 6                   THE COURT:    All right.      So either do the filing or

 7      give me a status report within a week.

 8                   MR. MARTIN:    Certainly.

 9                   THE COURT:    And I will give any objectors a week

10      after the actual filing by the foreign representative with

11      respect to policies if -- a week from whenever that’s filed.

12      Not the status report, but the actual filling of that.

13      Okay?

14                   MR. MARTIN:    Thank you, Your Honor.

15                   THE COURT:    All right.      Anything else?      So just to

16      be clear, I will enter a written order that recognizes the

17      Cayman proceeding as a foreign main proceeding, but I’m not

18      deciding the issue of whether the stay should be -- for now

19      the stay is not extended.        You should all go forward with

20      any motions or pleadings, et cetera.            Okay?

21                   MR. MARTIN:    All right.      Thank you, Your Honor.

22      And we will revise the order and circulate it amongst the

23      objectors.     And then I presume you would prefer it to be

24      submitted through the chambers rules mechanism with the

25      email and the Word version.

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                      516-608-2400
Case
 Case1:20-cv-01293-JPC
      1:20-cv-01293-JPC Document
                         Document249-1
                                  251 Filed
                                       Filed03/26/21
                                             03/26/21 Page
                                                       Page16
                                                            14ofof16
                                                                   14

                                                                      Page 64

 1                   THE COURT:    Yes.     Yeah.    You send it to

 2      MG.Chambers@NYSB.uscourts.gov.

 3                   MR. MARTIN:    Okay.     We will try to get that done

 4      as soon as we can.

 5                   THE COURT:    All right.

 6                   MR. MARTIN:    And certainly thank the Court and the

 7      court staff for all of the assistance in allowing us to get

 8      before you today.

 9                   THE COURT:    All right.       Thank you very much,

10      everybody.     We are adjourned.

11                   (Whereupon these proceedings were concluded)

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                      516-608-2400
